Title: To James Madison from Timothy Pickering, 7 September 1825
From: Pickering, Timothy
To: Madison, James


        
          Sir,
          Salem Septr. 7. 1825.
        
        As you are the President of an Agricultural Society, you doubtless read some Agricultural papers, and among them, the “American Farmer,” a paper peculiarly adapted to the husbandry of the Middle States. In that you will have seen the writings of Mr. John Hare Powel, in three numbers, called a “Reply to Colonel Pickering on Native Cattle.” On that subject I wrote four letters, first published in the “New England Farmer,” printed in Boston; & afterwards introduced into the “American Farmer.” Mr. Powel’s misrepresentations rendered some animadversions, on my part, indispensable. These will appear in a series of letters, the first of which is numbered V, as a continuation of the subject of the former four. Mr. Skinner has promised to introduce them into the American Farmer; but perhaps he may wait to see the whole series, before he commences their republication. You will therefore allow me, in the mean time, the liberty of sending you the New England Farmer. I now inclose the letters V. and VI.
      